600 S.E.2d 773 (2004)
267 Ga.App. 831
WALKER
v.
LEWIS.
No. A04A1122.
Court of Appeals of Georgia.
June 14, 2004.
*774 Walter D. Adams, Brunswick, for appellant.
Newell M. Hamilton, Brunswick, for appellee.
ANDREWS, Presiding Judge.
Aaron Walker appeals from the trial court's order granting Chuck Lewis's motion to enforce a settlement agreement. Because the alleged agreement was never reduced to writing and because Walker disputes that there was a settlement agreement, the trial court erred in granting the motion.
"Oral settlement agreements are enforceable if their existence is established without dispute, but where the very existence of the agreement is disputed, it may only be established by a writing." (Citations and punctuation omitted.) Reichard v. Reichard, 262 Ga. 561, 564, 423 S.E.2d 241 (1992). See also Grossman v. Smith, Barney Real Estate Fund, 211 Ga.App. 243, 438 S.E.2d 700 (1993); LeCroy v. Massey, 185 Ga.App. 828, 366 S.E.2d 215 (1988).
In this case there is no written evidence of a settlement agreement. The only evidence of a settlement was argument by Lewis's counsel at the motion hearing. Contrary to the statement in the trial court's order that "Plaintiff did not deny the settlement agreement existed," Walker's counsel clearly and consistently contended at the hearing that no settlement was ever reached.
Accordingly, the trial court erred in finding there was a settlement agreement and erred in granting Lewis's motion to enforce it.
Judgment reversed.
MILLER and ELLINGTON, JJ., concur.